Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered May 22, 1991, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court clearly conditioned the imposition of the promised sentence of five years’ probation upon the defendant’s compliance with certain conditions, including that the defendant not be rearrested prior to sentencing. The court warned the defendant that if he violated any of the conditions, the court would not be bound by its promise and would consider itself free to sentence the defendant to whatever it felt was justified under the circumstances.
The defendant was rearrested and the court imposed an enhanced sentence of an indeterminate term of one and one-quarter to three and three-quarter years imprisonment. However, before it imposed the enhanced sentence, the court afforded the defendant the opportunity to explain his arrest. After finding the explanation insufficient, the court properly imposed the more severe sentence (see, People v Ellis, 162 AD2d 701; People v Kihm, 143 AD2d 199).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Miller, Copertino and Pizzuto, JJ., concur.